DETAILED ACTION
This office action response to the communication filed on 03/25/2021. 
Claims 1-14,20-26, 34-40, and 48-55 are cancelled. 
Claims 15-19, 27-33, 41-47, and 56 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (lDSs) submitted on May 31, 2022, and March 25, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19, 27-33, 41-47, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Laroia et al. (U.S. Patent Application Publication No. 2010/0190514), (“D1”, hereinafter), in view of LIU et al. (U.S. Patent Application Publication No. 2019/0349856), (“D2”, hereinafter).
As per Claim 15, D1 discloses an apparatus comprising: 
a processor that determines a first time slot and a first frequency location for a first wake up signal ([see, e.g., frequency on the vertical axis 402 vs time on the horizontal axis 404, [0061], and Fig. 4]); and 
a receiver that receive the first wake up signal starting from the first time slot and the first frequency location ([see, e.g., recived paging signals includes a first paging signal 406 followed by a second paging signal 408, [0061-0062], and Fig. 4]); 
wherein the first wake up signal is associated with a paging message ([see, e.g., when receives the first paging signal 406, the wireless terminal is wakes up, [0061-0062], and Fig. 4]) and 
wherein a first time offset of the second time slot (see, time offset from the first paging signal, which the second paging signal is transmitted following the first paging signal, [0023, 0108]) and 
a start of a time slot of the paging message is determined by at least one of: 
a second time offset of the second time slot to a third time slot for a second wake up signal; 
a second maximal duration of the second wake up signal, a presence of the second wake up signal; and 
a paged group number associated with the paging message (see, e.g., the first paging signal with the offset depending on the group member to which the message to be transmitted corresponds, [0111]);
 wherein the receiver further receives the paging message (see, e.g., the second paging signal is transmitted at least two symbol times after completion of the transmission of the first paging signal, [0108]).  
D1 doesn’t appear to explicitly disclose: wherein the first wake up signal … ends at a second time slot minus one with a first maximal duration. 
However, D2 discloses wherein the first wake up signal … ends at a second time slot minus one with a first maximal duration ([see, e.g., wherein the a g-th WUS group may be configured with a starting time offset equal to PO−(gap_DRX)-(g−1)WUSmax, where WUSmax is the maximum duration of WUS for each group of UEs, [0109], and Fig. 10]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide send different notification and paging signals to each other results improve the overall communication system information, as well as the access and control of each device within the wireless system (D2, ¶ [0006]).
As per Claim 43, is the method claim corresponding to the apparatus claim 15 that has been rejected above.  Applicant attention is directed to the rejection of claim 15.  Claim 43 is anticipated by method being performed by the apparatus above and therefore is rejected under the same rational as claim 15.
As per Claims 16, 30, D1 appears to be silent to the instant claim, however D2 further discloses wherein the receiver further receives the second wake up signal from the third time slot and ends at a fourth time slot minus one with the second maximal duration ([see, e.g., wherein the a g-th WUS group may be configured with a starting time offset and the maximum duration of WUS for each group of UEs disclosed, [0109], and Fig. 10]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide send different notification and paging signals to each other results improve the overall communication system information, as well as the access and control of each device within the wireless system (D2, ¶ [0006]).
As per Claims 17, 31, D1 appears to be silent to the instant claim, however D2 further discloses wherein the first time offset is equal to the second time offset plus the second maximal duration of the second wake up signal and a third time offset of the fourth time slot to the start time slot of the paging message ([see, e.g., a starting time offset equal to PO−(gap2_eDRX)−(g−1) WUSmax and the equivalent gap between the g-th WUS and PO may be equal to or larger than the configured gap for DRX disclosed, [0109], and Fig. 10]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide send different notification and paging signals to each other results improve the overall communication system information, as well as the access and control of each device within the wireless system (D2, ¶ [0006]).
As per Claims 18, 32, D1 appears to be silent to the instant claim, however D2 further discloses wherein the first time offset is equal to a third time offset of the fourth time slot to the start time slot of the paging message ([see, e.g., wherein the a g-th WUS group may be configured with a starting time offset and the maximum duration of WUS for each group of UEs disclosed, [0109], and Fig. 10]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide send different notification and paging signals to each other results improve the overall communication system information, as well as the access and control of each device within the wireless system (D2, ¶ [0006]).
As per Claims 19, 33, D1 further discloses wherein the second time offset is determined by higher layers, the third time offset, and a scaling factor, and the second time offset is fixed ([see, e.g., the second paging information signal is transmitted at a first fixed time offset from the transmission time of the first paging information signal, [0108]).  
As per Claims 27, 41, D1 further discloses wherein the paged group number associated with the paging message is more than 2, ([see, e.g., wherein the a group of wireless terminals, first paging signal messages 252 intended for WT 1, including a group ID corresponding to a group of which WT 1 is a member, [0039, 0108]). D1 appears to be silent to the instant claim, however D2 further discloses the first time offset is equal to the second time offset plus the second maximal duration of the second wake up signal and a third time offset of the fourth time slot to the start time slot of the paging message ([see, e.g., wherein the a g-th WUS group may be configured with a starting time offset and the maximum duration of WUS for each group of UEs disclosed, [0109], and Fig. 10]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide send different notification and paging signals to each other results improve the overall communication system information, as well as the access and control of each device within the wireless system (D2, ¶ [0006]).
As per Claims 28, 42, D1 further discloses wherein the frequency location of the first wake up signal is the same as a frequency location of the second wake up signal ([see, e.g., frequency on the vertical axis 402 vs time on the horizontal axis 404, [0061], and Fig. 4]); and 
the frequency location of the first wake up signal is determined by a group id and the frequency location of the second wake up signal ([see, e.g., first paging signal messages 252 intended for WT 1, including a group ID corresponding to a group of which WT 1 is a member, [0039], and Fig. 2]); 
As per Claim 29, D1 discloses method comprising: 
determining, by a processor, a first time slot and a first frequency location for a first wake up signal ([see, e.g., frequency on the vertical axis 402 vs time on the horizontal axis 404, [0061], and Fig. 4]); and
transmitting, by a transmitter, the first wake up signal starting from the first time slot and the first frequency location ([see, e.g., recived paging signals includes a first paging signal 406 followed by a second paging signal 408, [0061-0062], and Fig. 4]); and 
transmitting, by the transmitter, the paging message ([see, e.g., when receives the first paging signal 406, the wireless terminal is wakes up, [0061-0062], and Fig. 4]); 
wherein the first wake up signal is associated with a paging message ([see, e.g., when receives the first paging signal 406, the wireless terminal is wakes up, [0061-0062], and Fig. 4]) and,
wherein a first time offset of the second time slot and a start of a time slot of the paging message is determined by at least one of: 
a second time offset of the second time slot to a third time slot for a second wake up signal; 
a second maximal duration of the second wake up signal, a presence of the second wake up signal; and 
a paged group number associated with the paging message (see, e.g., the first paging signal with the offset depending on the group member to which the message to be transmitted corresponds, [0111]). 
D1 doesn’t appear to explicitly disclose: wherein the first wake up signal … ends at a second time slot minus one with a first maximal duration. 
However, D2 discloses wherein the first wake up signal … ends at a second time slot minus one with a first maximal duration ([see, e.g., wherein the a g-th WUS group may be configured with a starting time offset equal to PO−(gap_DRX)-(g−1)WUSmax, where WUSmax is the maximum duration of WUS for each group of UEs, [0109], and Fig. 10]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide send different notification and paging signals to each other results improve the overall communication system information, as well as the access and control of each device within the wireless system (D2, ¶ [0006]).
 As per Claim 44,  D1 and D2 discloses the method of claim 43, and D1 appears to be silent to the instant claim, however D2 further discloses further comprising receiving, by the receiver, the second wake up signal from the third time slot and ends at a fourth time slot minus one with the second maximal duration ([see, e.g., wherein the a g-th WUS group may be configured with a starting time offset and the maximum duration of WUS for each group of UEs disclosed, [0109], and Fig. 10]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide send different notification and paging signals to each other results improve the overall communication system information, as well as the access and control of each device within the wireless system (D2, ¶ [0006]).
As per Claim 45, D1 and D2 discloses the method of claim 44, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the first time offset is equal to the second time offset plus the second maximal duration of the second wake up signal and a third time offset of the fourth time slot to the start time slot of the paging message ([see, e.g., a starting time offset equal to PO−(gap2_eDRX)−(g−1) WUSmax and the equivalent gap between the g-th WUS and PO may be equal to or larger than the configured gap for DRX disclosed, [0109], and Fig. 10]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide send different notification and paging signals to each other results improve the overall communication system information, as well as the access and control of each device within the wireless system (D2, ¶ [0006]).
As per Claim 46, D1 and D2 discloses the method of claim 43, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the first time offset is equal to a third time offset of the fourth time slot to the start time slot of the paging message ([see, e.g., wherein the a g-th WUS group may be configured with a starting time offset and the maximum duration of WUS for each group of UEs disclosed, [0109], and Fig. 10]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide send different notification and paging signals to each other results improve the overall communication system information, as well as the access and control of each device within the wireless system (D2, ¶ [0006]).
As per Claim 47, D1 and D2 discloses the apparatus of claim 44, and D1 further discloses wherein the second time offset is determined by higher layers, the third time offset, and a scaling factor, and the second time offset is fixed ([see, e.g., the second paging information signal is transmitted at a first fixed time offset from the transmission time of the first paging information signal, [0108]).  
As per Claim 56, D1 and D2 discloses the method of claim 43, and D1 further discloses wherein the paged group number associated with the paging message is more than 2, ([see, e.g., wherein the a group of wireless terminals, first paging signal messages 252 intended for WT 1, including a group ID corresponding to a group of which WT 1 is a member, [0039, 0108]). D1 appears to be silent to the instant claim, however D2 further discloses wherein the frequency location of the first wake up signal is the same as a frequency location of the second wake up signal; and the frequency location of the first wake up signal is determined by a group id and the frequency location of the second wake up signal ([see, e.g., wherein the a g-th WUS group may be configured with a starting time offset and the maximum duration of WUS for each group of UEs disclosed, [0109], and Fig. 10]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide send different notification and paging signals to each other results improve the overall communication system information, as well as the access and control of each device within the wireless system (D2, ¶ [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BERHANU D BELETE/
Examiner, Art Unit 2468     


/KHALED M KASSIM/Primary Examiner, Art Unit 2468